DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1, 5-9, and 13-16 are allowed.

The following is an examiner’s statement of reasons for allowance: 
 Regarding the claimed terms, the Examiner notes that a "general term must be understood in the context in which the inventor presents it." In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings, … the inventor's lexicography must prevail .... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art. 
Block chain technology is a technology which distributes specific data or transaction histories to a large number of participating nodes which configure the network, rather than a centralized database to jointly manage the data or the transaction histories.  The block chain technology has advantages of preventing forgery or falsification of specific data or transaction histories and ensuring integrity, confidentiality, and availability of stored information.  However, all participating nodes of the network need to store and verify the decentralized ledger and a block size which can be stored in each node is limited so that there is a limitation in the scalability of storage speed and storage size.  The instant claims attempt to address the scalability of storage speed and storage size by using a centralized database along with block chain technology.  
The instant claim achieves this by creating subject data on a node in accordance with a request of a user device; creating first metadata related to the subject data; creating a first block including the first metadata; storing the first block in a block chain included in the node; creating a first code by coupling hash information of the subject data and a time stamp when the subject data is created; storing the first code in the node; transmitting the subject data and the first code to an off-chain database, wherein the subject data is stored in the off-chain database, creating second metadata related to a modified subject data when the subject data stored in the off-chain database is modified; creating a second block including the created second metadata to store the second block in the block chain; creating a second code based on hash information of the modified subject data; storing the created second code in the node; and transmitting the modified subject data and the second code to the off-chain database, Page 2 of 8Application No. 16/418,299wherein the first code stored in the node is mapped to an address of the off-chain database in which the subject data is stored and the second code stored in the node is mapped to an address of the off-chain database in which the modified subject data is stored.  
Claims 1 and 9 are being interpreted in light of the specification as creating a first code by coupling a hash value, that was generated using a hash algorithm or hash function on the subject data, with a time stamp when the subject data was created.  This interpretation is consistent with 112(a).  US 20190013948 A1 to Mercuri and US 20190279241 A1 to DiTomaso teach a system and method for mapping a hash stored in the blockchain to data stored in an off-chain database.  US 20170264428 A1 to Seger teaches a system and method that generates metadata from subject data and creating a block on the blockchain that stores the metadata. The cited references, alone or in combination, do not teach the specific technique of creating subject data on a node in accordance with a request of a user device; creating first metadata related to the subject data; creating a first block including the first metadata; storing the first block in a block chain included in the node; creating a first code by coupling hash information of the subject data and a time stamp when the subject data is created; storing the first code in the node; transmitting the subject data and the first code to an off-chain database, wherein the subject data is stored in the off-chain database, creating second metadata related to a modified subject data when the subject data stored in the off-chain database is modified; creating a second block including the created second metadata to store the second block in the block chain; creating a second code based on hash information of the modified subject data; storing the created second code in the node; and transmitting the modified subject data and the second code to the off-chain database, Page 2 of 8Application No. 16/418,299wherein the first code stored in the node is mapped to an address of the off-chain database in which the subject data is stored and the second code stored in the node is mapped to an address of the off-chain database in which the modified subject data is stored. 
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to TIMOTHY SAX whose telephone number is 571-272-0821.  The Examiner can normally be reached on M-F 9-5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Patrick McAtee can be reached at (571) 272-7575.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.P.S./Examiner, Art Unit 3685     

/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685